Citation Nr: 9925952	
Decision Date: 09/13/99    Archive Date: 09/21/99

DOCKET NO.  95-00 700	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for a left knee 
disorder.

2.  Entitlement to service connection for a heart disorder.

3.  Entitlement to an increased rating for lumbosacral 
strain, evaluated as 10 percent disabling prior to October 2, 
1998.

4.  Entitlement to an increased rating for residuals of 
lumbosacral strain, currently evaluated as 20 percent 
disabling.


REPRESENTATION

Appellant represented by:	The American Legion



WITNESSES AT HEARINGS ON APPEAL

Appellant, and his spouse and father


ATTORNEY FOR THE BOARD

C. Eckart, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1985 to June 
1993.

This case comes before the Board of Veterans' Appeals (Board) 
from a rating decision of November 1993 from the No. Little 
Rock, Arkansas Regional Office (RO) of the Department of 
Veterans Affairs (VA), which denied service connection for a 
left knee disorder and a heart disorder and granted service 
connection for a low back disorder, and assigned a 
noncompensable evaluation, thereto.  By rating decision of 
April 1997 the RO increased the evaluation of the low back 
disorder to 10 percent disabling, effective the original date 
of entitlement in June 1993.  The RO increased the low back 
disorder to 20 percent disabling, effective October 2, 1998 
in a rating decision issued in April 1999.   

The veteran, his father and his wife testified at a hearing 
held before a hearing officer at the RO in April 1994.  The 
veteran testified at a hearing held before the undersigned 
Member of the Board at the Little Rock, Arkansas RO on May 
20, 1999.  The case has been returned to the Board for 
further appellate consideration.

The issues of entitlement to service connection for a left 
knee disorder, a heart disorder and an increased evaluation 
for a lumbosacral strain, currently evaluated as 20 percent 
disabling, are addressed in the remand section of this 
decision.

FINDINGS OF FACT

1.  Prior to May 31, 1994, the veteran's service-connected 
lumbosacral strain was manifested by symptoms of subjective 
complaints of pain, with no objective findings of pathology 
or functional limitation.  

2.  From May 31, 1994 to October 2, 1998, the veteran's 
service-connected lumbosacral strain was manifested by 
symptoms of moderate limitation of motion.


CONCLUSIONS OF LAW

1.  For the period prior to May 31, 1994, the criteria for an 
increased evaluation above 10 percent for the veteran's 
lumbosacral strain have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.71a, 
Diagnostic Codes 5292, 5295 (1998).

2.  For the period from May 31, 1994 to October 2, 1998, the 
criteria for a 20 percent evaluation for the veteran's 
lumbosacral strain have been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.71a, 
Diagnostic Codes 5292, 5295 (1998).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background-Pertinent Legal Principles

The appellant's contentions regarding the severity of his 
disability constitute a plausible or well-grounded claim.  
Shipwash  v. Brown, 8 Vet.App. 218 (1995).  The relevant 
facts have been properly developed, and, accordingly, the 
statutory obligation of the VA to assist in the development 
of the appellant's claim has been satisfied.  38 U.S.C.A. 
§ 5107(a) (West 1998); Murphy v. Derwinski, 1 Vet. App. 78 
(1991).  Furthermore, he was not prejudiced by the RO's 
referring to his claim as an "increased rating" although 
the appeal has been developed from his original claim for 
service connection filed in October 1989.  Upon review of the 
procedural history, it is found that throughout the pendency 
of the appeal, based on his testimony and evidence received 
as a result, the RO issued staged ratings for the disability, 
and in the statement of the case and supplemental statements 
of the case issued following the rating decision, the RO 
essentially discussed each portion of the staged ratings 
separately.  See Fenderson v. West, No. 96-947 (U.S. Vet. 
App. Jan. 20, 1999).  

Factual Background

Service medical records reveal that the veteran injured his 
back inservice in January 1987, when he slipped and fell on 
ice, while carrying a box.  The diagnosis was low back 
strain.  He continued to be seen for back problems throughout 
the remainder of service.  In April 1988, he was seen for 
complaints of back pain with tingling and was diagnosed again 
with low back strain, and placed on back strengthening 
exercises.  In April 1993, he was seen again for complaints 
of low back pain, with tingling of both lower legs.  A lumbar 
computerized tomography (CT) scan from April 1993 revealed 
normal findings.  

The report from a VA examination conducted in October 1993 
revealed complaints of pain in the lower back for the last 6 
years, sometimes dull aching pain, sometimes sharp.  The 
physical examination was completely within normal limits.  
The diagnosis was chronic backache, cause undetermined.  X-
ray study of the lumbar spine undertaken in October 1993 was 
normal.  

In April 1994, the veteran testified at a hearing before a 
hearing officer at the RO.  He testified that his back hurts, 
accompanied by tingling down both legs if he sits for a long 
period of time.  He stated that he was being treated by a 
chiropractor and that he took Darvon for the pain.

The report from a VA examination conducted in May 1994 
included a neurological and orthopedic evaluation.  The 
veteran's complaints included back pain increased by sitting 
or standing for long periods of time.  The pain was said to 
radiate down the backs of both the left and the right leg, 
with some numbness down the back of both legs but no numbness 
in the feet.  He had no problems with pain in the neck, 
shoulders or arms.  He was able to heel-toe walk with both 
feet.  He had good flexion and extension at the knee and good 
flexion of the hips bilaterally.  No atrophy and no 
fasciculations were noted in the legs.  Sensory testing 
revealed normal sensation to pinprick over both legs and 
feet.  No sensory deficits in the peripheral nerve or 
dermatomal pattern were detected.  Reflexes were 1 plus 
bilaterally, in the knees and ankles and there was no 
Babinski present.  The neurological examination's impression 
was low back pain with no neurological deficits found on 
examination.  

The report from the May 1994 orthopedic examination noted 
that lifting and coughing caused pain in his back, and that 
he has to roll over in bed carefully.  He indicated that he 
could bend down with a lot of effort, and that this was 
getting worse and worse.  On physical examination, his iliac 
crests were at the same level and normal lumbosacral 
lordosis.  He moved in a matter that did not protect his back 
from motion.  He bended forward to the extent that his 
fingertips were at the patella, straightening and barely 
reversing the lumbosacral lordosis.  Extension was present to 
3 degrees.  Right and left lateral bending were to 20 degrees 
with normal symmetrical vertebral motion and no muscle spasm.  
Trandelenburg's test was negative.  He walked with a normal 
gait, and could heel-toe walk.  Sitting knee and ankle jerks 
were present, brisk and equal bilaterally.  Straight leg 
raising was accomplished to 90 degrees without discomfort.  
There was good range of hip motion without discomfort and 
good pedal pulses bilaterally.  X-ray films of the .  lumbar 
spine from June 1994 were normal.  The diagnosis was that 
there was no objective pathology in the low back by physical 
examination or by X-ray examination.  

The report from a September 1995 VA systemic condition 
examination did not include a specific orthopedic evaluation 
of the back, but simply noted the musculoskeletal system to 
show good muscle strength and coordination of all 
extremities.  

On the occasion of the his May 1999 hearing on appeal, he 
testified that the symptomatology attributable to his 
service-connected low back disorder was worsening.  He stated 
that he had been receiving VA outpatient treatment for his 
back disorder since 1986.  The veteran further noted that he 
was unable to sit for prolonged periods of time due to 
chronic pain in his back.  

Analysis

Pertinent Laws

Service-connected disabilities are rated in accordance with a 
schedule of rating disabilities, which are based on average 
impairment of earning capacity.  Separate diagnostic codes 
identify the various disabilities.  Schedule for Rating 
Disabilities (Rating Schedule), 38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. Part 4 (1998).  The disability ratings 
evaluate the ability of the body to function as a whole under 
the ordinary conditions of daily life including employment.  
As such, the ratings take into account such factors as pain, 
discomfort, and weakness in the individual rating. 38 C.F.R. 
§§ 4.10, 4.59 (1998).  Evaluations are based on the amount of 
functional impairment; that is, the lack of usefulness of the 
rated part or system in self-support of the individual.  38 
C.F.R. § 4.10 (1998).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for the higher rating.  38 C.F.R. § 4.7 (1998). 

Generally, all disabilities, including those arising from a 
single disease entity, are rated separately with the 
resulting ratings being combined.  38 C.F.R. § 4.25 (1998). 
Pyramiding, that is the evaluation of the same disability, or 
the same manifestation of a disability, under different 
diagnostic codes, is to be avoided when rating a veteran's 
service-connected disabilities.  38 C.F.R. § 4.14 (1998).  
However, it is possible for a veteran to have separate and 
distinct manifestations from the same injury, which would 
permit rating under several diagnostic codes.  The critical 
element in permitting the assignment of several ratings under 
various diagnostic codes is that none of the symptomatology 
for any one of the conditions is duplicative or overlapping 
with the symptomatology of the other condition.  Esteban v. 
Brown, 6 Vet. App. 259, 261-62  (1994) (where a veteran with 
a service-connected facial injury sought an increased rating, 
the veteran's disability was to be properly assigned 
compensable ratings under separate codes for disfigurement, 
tender and painful scars and muscle injury).

In considering the severity of a disability it is essential 
to trace the medical history of the veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41 (1998).  The medical history has been detailed 
in the factual background of this decision.  

By rating decision dated in November, 1993, the RO granted 
service connection for residuals of low back strain and 
assigned a noncompensable evaluation, thereto.  By rating 
decision of April 1997 the RO increased the evaluation to 10 
percent disabling as of the date of the claim, and in an 
April 1999 rating decision, the RO increased the evaluation 
to 20 percent disabling as of October 2, 1998.  The RO has 
evaluated the low back disorder under Diagnostic Codes 5292 
for limitation of motion and Diagnostic Code 5295 for low 
back strain.

Under Diagnostic Code 5292, limitation of motion of lumbar 
spine, a 10 percent evaluation is warranted for slight 
limitation of motion; a 20 percent evaluation is warranted 
for moderate limitation of motion, and a 40 percent 
evaluation is warranted for severe limitation of motion. 

Under DC 5295, a noncompensable evaluation is warranted upon 
a showing of slight lumbosacral strain with subjective 
symptoms only, while a 10 percent evaluation may be assigned 
with characteristic pain on motion.  A 20 percent evaluation 
is warranted for lumbosacral strain where there is muscle 
spasm on extreme forward bending and unilateral loss of 
lateral spine motion in a standing position.  A 40 percent 
evaluation is warranted for severe lumbosacral strain, with 
listing of the whole spine to the opposite side, positive 
Goldwaite's sign, marked limitation of forward bending in 
standing position, loss of lateral motion with osteoarthritic 
changes or narrowing or irregularity of joint space, or some 
of the above with abnormal mobility on forced motion.  
Diagnostic Code 5295 (1998).

Upon review of the evidence, the Board finds that, prior to 
May 31, 1994, the preponderance of the evidence is against an 
increased evaluation for the veteran's lumbosacral strain.  
The Board also finds that as of May 31, 1994, the evidence 
supports an increased evaluation to 20 percent disabling for 
the low back disorder prior to October 2, 1998.  

The evidence reveals, that prior to the VA examination of May 
31, 1994, there was no objective evidence showing a back 
disorder beyond the subjective complaints of back pain.  
Specifically, it is noted that the VA examination of October 
1993 revealed the veteran to be within completely normal 
limits upon physical examination.  However, the complaints of 
back pain were noted, and the diagnosis was chronic back 
pain, cause undetermined.  The back pain, at that time did 
not result in any functional loss on objective examination, 
and there was no evidence of spasm on extreme forward bending 
and unilateral loss of lateral spine motion in a standing 
position.  Therefore, a 20 percent evaluation is not 
warranted under Diagnostic Code 5292 or 5295.   

At the time the orthopedic examination was conducted on May 
31, 1994, the veteran's low back symptoms apparently did 
manifest themselves on objective examination with some 
limitation of motion that would be best described as moderate 
overall.  Specifically, the veteran showed slight limitation 
of motion on flexion, moderate limitation of motion on 
lateral bending, and a severe limitation of motion on 
backwards extension.  Overall, the limitation of motion found 
on examination was moderate, and with no evidence of guarding 
shown upon normal movement.  However, there were no other 
objective findings of back pathology, on neurological or 
orthopedic examination.  The Board finds that the veteran's 
moderate limitation of motion demonstrated on the May 1994 VA 
examination warrants a 20 percent evaluation under Diagnostic 
Code 5292.  However the veteran's limitation of motion does 
not warrant a 40 percent evaluation under DC 5292 as it does 
not reach the criteria of severe restriction of motion.  
While the backwards extension was severely restricted, the 
other ranges of motion demonstrated were only slightly to 
moderately restricted.  Furthermore, the complete lack of 
additional symptomatology aside from these restrictions of 
motion and subjective complaints of pain, indicates that a 
higher evaluation than 20 percent clearly would not be 
warranted under Diagnostic Code 5292 or any additional 
diagnostic codes pertaining to back disability. 


ORDER

The veteran's claim for an increased rating above 10 percent 
for a lumbosacral strain is denied prior to May 31, 1994.

Subject to the law and regulations governing the payment of 
monetary benefits, entitlement to a 20 percent rating for the 
veteran's service-connected lumbosacral strain is granted 
from the date of May 31, 1994 to October 2, 1998.


REMAND

The Board has a duty to assist the veteran in the development 
of facts pertinent to his claim.  38 U.S.C.A. § 5107(a) (West 
1991); 38 C.F.R. § 3.159 (1996).  This duty to assist 
involves obtaining relevant medical reports and examinations 
where
indicated by the facts and circumstances of the individual 
case.  See Abernathy v. Principi, 3 Vet. App. 461 (1992); 
Roberts v. Derwinski, 2 Vet. App. 387 (1992); Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991); Littke v. Derwinski, 1 
Vet. App. 90 (1990); Murphy v. Derwinski, 1 Vet. App. 78 
(1990).

The veteran contends that he is entitled to service 
connection for a left knee disorder and a heart disorder.  He 
also contends that his lumbosacral strain is more severe than 
currently evaluated.  

Service medical records reveal that the veteran injured his 
left knee in active duty in April 1987 by twisting it during 
batting practice, and was diagnosed with suspected medial 
collateral ligament (MCL) strain.  X-rays from April 1987 
showed effusion but no bony abnormality.  He was noted to 
have re-injured the same knee in September 1987 when a dog 
collided with the knee, and was again diagnosed with MCL 
strain of the left knee.  In November 1989, he was seen for 
complaints of the knee moving in opposite direction and 
orthopedic examination noted hypermobility anterior on the 
drawer maneuver.  

Service medical records also noted complaints of intermittent 
episodes of heart palpitations, lasting about 10 minutes and 
said to occur about three times a month.  No significant 
cardiac findings other than this notation were noted, and X-
rays from January 1986 through September 1990 showed no heart 
abnormality.

The report from an October 1993 VA examination noted 
complaints of left knee pain, but found no objective evidence 
suggestive of a left knee disorder on clinical examination or 
on X-ray study.  An October 1993 electrocardiogram (ECG) 
report showed findings of a sinus brachycardia, rate 52 per 
minute.  

In December 1993, the veteran was treated in a private 
hospital for complaints of chest pain, with no definite 
cardiac pathology found.  Anxiety was suggested as a possible 
cause.   He was seen at a VA facility for complaints of chest 
pain with pounding heartbeat and choking sensation in 
February 1994.  He was diagnosed with anxiety reaction and 
was noted to be taking Librium.  In March 1994 rule out 
tachycardia was diagnosed.  He underwent ECG and heart 
monitor testing in March 1994, which showed chest discomfort 
at heart rates of 62, 68 and 80.  His sinus rhythm varying 
rates from 44 to 139 beats per minute was noted in March 
1994.

The report from the May 1994 VA examination noted no left 
knee pathology on either clinical examination or X-rays, 
although subjective complaints were noted.  There was no 
compensation and pension evaluation of his cardiac complaints 
in May 1994.  Likewise the VA examination for systemic 
condition in September 1995 did not include a cardiac 
evaluation, and the musculoskeletal evaluation was cursory, 
simply stating that the musculoskeletal system showed good 
muscle strength and coordination.

VA treatment notes from 1998 to 1999, reveal that the veteran 
was seen for left knee complaints, including popping and 
occasional giving out in August 1998, but with no swelling or 
tenderness noted.  The treatment notes from 1998 to 1999 
showed normal heart findings on clinical study and X-ray in 
March 1998.

The report from an October 1998 VA examination, included 
neurological and orthopedic evaluation of the veteran's low 
back disorder.  There was no evaluation of the veteran's left 
knee or heart problem complaints in this or any other 
examination in 1998.  The low back examination was 
essentially normal on objective findings, both orthopedically 
and neurologically.  However, the range of motion findings 
appear to be incomplete, and warrant additional examination, 
particularly in light of the findings indicating severe 
limitation of motion on backwards extension of 5 degrees and 
in 10 degrees of right and left lateral bending, which 
appears somewhat inconsistent in the light of the remainder 
of the examination, which reveal essentially normal findings 
of the lumbar spine.  Furthermore, the October 1998 VA 
examination did not include an examination of the left and 
right rotation of the spine.  

Upon review of the foregoing, the Board finds that, further 
investigation is warranted.  Regarding the heart disorder 
claim, the Board finds that a cardiovascular examination is 
warranted, in light of the inservice complaints of heart 
palpitations, the findings of brachycardia noted in the 1993 
ECG and the heart rate variations also noted in the October 
1994 heart monitor studies.  The RO is noted to have denied 
service connection for a heart disorder based on the lack of 
evidence of a chronic ratable heart disease, and also 
suggested that the symptoms of chest pain and palpitations 
were due to anxiety.  A cardiovascular examination is 
warranted to clarify the exact nature of the veteran's 
claimed heart palpitations and to determine whether the 
veteran has a cardiac disorder, to include one that could 
fall in the category of arrhythmia, which is a ratable heart 
disorder.  

Regarding the claim for service connection for a left knee 
disorder, the Board finds that a VA examination is warranted 
to determine whether the veteran has a current left knee 
disability that may be attributable to his inservice left 
knee problems which are documented.  The veteran has been 
shown to seek medical treatment as recently as August 1998, 
but the most recent VA examination addressing the left knee 
was in 1994.  

In view of the foregoing, further appellate consideration 
will be deferred, and the case is REMANDED to the RO for the 
following:

1.  The RO should contact the veteran to 
determine the names, addresses, and dates 
of treatment of any physicians, 
hospitals, or treatment centers (private, 
VA or military) who have provided him 
with recent relevant treatment for his 
back, left knee and heart disabilities.  
After obtaining the appropriate signed 
authorization for release of information 
forms from the veteran, the RO should 
contact each physician, hospital, or 
treatment center specified by the veteran 
to request specifically any and all 
medical or treatment records or reports 
relevant to the above mentioned claim.  
All pieces of correspondence, as well as 
any medical or treatment records 
obtained, should be made a part of the 
claims file.  If private treatment is 
reported and those records are not 
obtained, the veteran and his 
representative should be provided with 
information concerning the negative 
results, and afforded an opportunity to 
obtain the records.  38 C.F.R. § 3.159 
(1998). 

2.  Thereafter, the veteran should be 
afforded a comprehensive medical 
examination, to include an orthopedic 
medical examination and a special VA 
cardiology examination to ascertain the 
nature and extent of the claimed left 
knee disorder, heart disorder and the 
severity of the lumbosacral strain.  The 
claims folder must be provided to the 
examiners prior to the examination.  All 
indicated tests should be accomplished 
and all clinical findings and subjective 
complaints should be reported in detail.  
In conducting the examination, the 
examiners should specifically describe 
any objective findings and subjective 
complaints.  In conducting the lumbar 
spine examination, the examiner should 
specifically describe any objective 
findings of pain, weakened movement, 
excess fatigability or incoordination 
referable to the veteran's back.  The 
examiner should indicate all pertinent 
ranges of active motion in degrees.  The 
examiner should also describe functional 
loss that is due to pain from the 
service-connected disorder, to include, 
but not limited to, restriction in range 
of motion due to pain.  To this end, the 
examiner should be asked to express a 
separate opinion on whether pain could 
significantly limit functional ability 
during flare-ups or when the affected 
joint is used repeatedly.  It should 
also, if feasible, be portrayed in terms 
of the degree of additional range of 
motion loss due to pain on use or during 
flare-ups.

Regarding the examinations of the heart 
and left knee, the examiner(s) should 
express an opinion as to any relationship 
between any current left knee and heart 
disorders, if found and the left knee and 
heart complaints described in his service 
medical records.  Specifically, the 
examiner or examiners are requested to 
express opinions as to the following 
questions:

(a) Does the veteran have any current 
left knee or heart disability?

(b) If so, are the left knee or heart 
disabilities found the result of a 
disorder not classified as a congenital 
defect?  If so, does the record reflect 
that the disability resulted from an 
aggravation of an underlying defect while 
in the service?  

(c) If any of the left knee or heart 
disabilities is the result of a disorder 
not classified as a congenital defect, 
does the record reflect that this current 
left knee or heart disability first 
became manifest during the dates of 
service between December 1985 and June 
1993?  Regarding his claimed heart 
disability, if not shown to have first 
become manifest inservice, does the 
record reflect that this first became 
manifest to a compensable degree within 
one year of the date of his discharge on 
June 15, 1993?  The examiner should 
present all findings and opinions and the 
reasons therefor, in a clear, 
comprehensive and legible manner on the 
examination report.  

3.  When the aforementioned examinations 
have been completed, the case should be 
reviewed by the RO.  This review should 
include considerations of the provisions 
of 38 C.F.R. §§ 4.40 and 4.45 (1998) as 
well as all information added to the file 
since the last supplemental statement of 
the case.  In the event that any benefit 
sought remains is not granted, the 
veteran and his representative should be 
provided with a supplemental statement of 
the case and afforded a reasonable 
opportunity to respond thereto.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  The 
Board intimates no opinion as to the ultimate outcome by the 
action taken above.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	A. BRYANT 
	Member, Board of Veterans' Appeals


 

